DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Election
Applicant’s election of Invention/species I-(A1)-(B3) without traverse in the Reply filed 4 May 2021 is acknowledged.  The elected Invention encompasses claims 1-10, 12, and 14.  Claims 11 and 13/11 are withdrawn from further consideration as being drawn to nonelected Invention.  The elected species (which includes election of “uranium dioxide with an integral fuel burnable absorber”) encompass claims 1 and 5-10.  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1
It is unclear whether the “uranium dioxide with an integral fuel burnable absorber” is a part of the material or the sample.
It is unclear what the abbreviations “SPS/FAST” represent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2015/0221398) in combination with Rhee ("Sintering Behavior of B4C-dispersed UO2 Pellet", 2015).
Claims 1 and 5-6
Subhash (cited via IDS) that it is well known in the art that Spark Plasma Sintering (SPS) can be employed to sinter nuclear fuel comprising UO2.  SPS is a Field-Assisted Sintering Technique [0051]. 
It is conventional in the art to add a burnable absorber in nuclear fuel.  They are commonly used to control core reactivity as a function of time during the nuclear fuel cycle, especially early in the fuel cycle when the fresh fuel has a high reactivity.  Rhee 2 powder and burnable absorber powder (e.g., B4C) in preparing nuclear fuel.
The combination of Subhash and Rhee shows that it would have been obvious to one of ordinary skill in the art to employ SPS to sinter a powder of uranium dioxide with an integral fuel burnable absorber.  
Claim 7
Subhash shows employing a temperature (e.g., 850-1600° C) [0052] in a range from 1000-1700° C.
Claims 8-9
Subhash shows employing a time (e.g., 0.5-20 minutes) [0052] in a range from 5-10 minutes.
Claim 10
Subhash shows employing a die assembly constructed of a conductive material (e.g., graphite) [0058]. 

Objection to the Abstract
The Abstract of the disclosure is objected to because it is unclear where one composition ends and another composition begins.  It is also unclear which compositions can include an integral fuel burnable absorber.  It is suggested that the long rambling sentence be broken into several shorter sentences, and that semicolons be used.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  


Objection to the Title
The Title is objected to because it is unclear what constitutes a “sps/fast uranium fuel”.  It is also unclear whether the fuel has or doesn’t have burnable absorbers.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646